Title: From George Washington to John Paterson, 18 May 1781
From: Washington, George
To: Paterson, John


                        
                            Sir
                            New Windsor May 19th 1781
                        
                        A Sudden occasion obliges me to set out this Morning for Weatherfield--I have directed, as you will see by the
                            Orders of this day, Major General St Clair, to take the general command during my absence, or ’till the arrival of a
                            superior Officer at the Army--Your reports consequently will be made to him--if during my absence it should so happen, that
                            his Junior & your Senior Officer should arrive at the Posts below (now under your direction), you will deliver this
                            letter over for his government. I am Sr Your Most Obedt Hble Servant

                    